EXHIBIT 10.26

AMENDMENT NO. 1

TO THE

COMPLETE PRODUCTION SERVICES, INC.

2008 INCENTIVE AWARD PLAN

This Amendment No. 1 (“Amendment”) to the Complete Production Services, Inc.
2008 Incentive Award Plan (the “Plan”), is adopted by Complete Production
Services, Inc., a Delaware corporation (the “Company”), effective as of May 21,
2009. Capitalized terms used in this Amendment and not otherwise defined shall
have the same meanings assigned to them in the Plan.

RECITALS

A. Pursuant to Section 1.1 and 11.2 of the Plan, the Compensation Committee (the
“Committee”) of the Board of Directors (the “Board”) acts as Administrator and
is responsible for general administration of the Plan. Section 11.2 of the Plan
authorizes the Board, at any time and from time to time, to exercise any and all
rights and duties of the Committee, subject to certain limitations.

B. The Committee and the Board believe it to be in the best interest of the
Company and its stockholders to amend the Plan to increase the maximum aggregate
number of shares of Common Stock which may be issued pursuant to Section 2.1 of
the Plan.

C. Section 12.1 of the Plan provides that the Administrator may amend the Plan
to increase the maximum aggregate number of shares of Common Stock which may be
issued pursuant to Section 2.1 of the Plan, subject to approval by the
stockholders of the Company within twelve (12) months of such action by the
Administrator.

AMENDMENT

1. Subject to approval by the stockholders of the Company, Section 2.1(a) of the
Plan is hereby amended and restated in its entirety to read as follows:

“2.1. Shares Subject to Plan.

(a) Subject to Section 12.2(a) and Section 2.1(b), the aggregate number of
shares of Common Stock that may be issued or transferred pursuant to Awards
under the Plan shall be equal to eight million nine hundred thousand
(8,900,000) (“Authorized Shares”), representing an increase of 6,400,000 shares
since the Plan’s inception. In addition, in the event of any cancellation,
termination, expiration or forfeiture of any Prior Award during the term of the
Plan (including any unvested shares of Common Stock that are forfeited by the
holder or repurchased by the Company pursuant to the terms of the applicable
award agreement at a price not greater than the original purchase price paid by
the holder), the number of shares of Common Stock that may be issued or
transferred pursuant to Awards under the Plan shall be automatically increased
by one share for each share subject to such Prior Award that is so cancelled,
terminated, expired, forfeited or repurchased (collectively, the “Cancelled
Prior Award Shares”). In no event, however, shall the aggregate number of shares
available for issuance pursuant to Incentive Stock Options under the Plan exceed
8,900,000. Of the 6,400,000 shares of Common Stock added to the Plan effective
as of May 21, 2009, not more than 4,900,000 shares of Common Stock shall be
available for full value awards granted under the Plan. For these purposes, full
value awards shall mean any Award other than (i) an Option, (ii) a Stock
Appreciation Right or (iii) any other Award for which the Holder pays the
intrinsic value existing as of the date of grant (whether directly or by
forgoing a right to receive a payment from the Company or any Subsidiary)”



--------------------------------------------------------------------------------

2. Except as otherwise expressly set forth in this Amendment, the Plan and each
award agreement to be entered into pursuant thereto, shall remain in full force
and effect in accordance with its terms.

3. This Amendment shall be governed by, interpreted under, and construed and
enforced in accordance with the internal laws, and not the laws relating to
conflicts or choice of laws, of the State of Delaware applicable to agreements
made and to be performed wholly within the State of Delaware.

 

A-1